DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered. Claims 1-12, and 14-16 remain pending in this application.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 34: “based at least in part of the breath analysis result” should be corrected to -- based at least in part on the breath analysis result--. 
In line 36: “wherein the breath analysis result comprises one of more of” should be corrected to --wherein the breath analysis result comprises one or more of-- Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurda (US PGPub 2010/0089394) in view of Arkush (US PGPub 2015/0258370), and further in view of Kotnik et al. (US PGPub 2008/0110452).
Regarding claim 1, Sakurada teaches a system for managing inhalant devices (abstract), comprising: 
a personal, portable nebulizer or vaporization device (Fig. 3, inhaler 1) with an atomization chamber (see fig. 2, chamber formed by head portion 11; see paragraph 31 and 37, the cartridges atomize the medicine in head portion 11)5 and an ampoule holding chamber (Fig. 4, chamber into which cartridges 10 are inserted), said ampoule holding chamber configured to hold a substance-containing ampoule (see paragraph 34);

at least one breath analysis device (see Fig. 1, measuring unit 2; see paragraph 26, lung functioning unit is used which may be a spirometer) 
a computing device with a microprocessor (Fig. 1, 5, the processing unit within the inhaler); wherein the microprocessor is programmed to: 
store data about an individual user, said data comprising and health data (see Fig. 1, storage units 6 and 7; see paragraph 26; the processor stores information on lung functioning);
receive in real time, via electronic communications from the personal nebulizer or vaporization device, the coded information from an ampoule inserted into the nebulizer or vaporization device (see paragraphs 33 and 40; see Fig. 5 self-check S002 detects the cartridge inserted); 
determine information about the substance contained in the inserted 20 ampoule from the received coded information (see paragraph 33);
receive in real time, via wireless communications from the at least one breath analysis device, a breath analysis result from a breath analysis test for the user performed with the at least one breath analysis device (see Fig. 5A, step S007-S008; see paragraph 41);

after determining the type and dosing, administer in real time said substance to the user through said personal nebulizer or vaporization device (see Fig. 5A, step S014; see also paragraph 44). 
Sakurda does not teach wherein the breath analysis device with a detection chamber, a mouth port into which a user exhales, and one or more transducers or sensors disposed in or in proximity to the detection chamber 
However, Arkush teaches an analogous respiratory system (see abstract) comprising a spirometer (see Fig. 1) with a detection chamber (Fig. 1, 2; see paragraph 73), a mouth port into which a user exhales (Fig. 1, 1A; see paragraph 88, user inhales into the mouthpiece), and one or more transducers or sensors disposed in or in proximity to the detection chamber (Fig. 1, 9; see paragraphs 74-75).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the spirometer of Sakurda to have a detection chamber, mouth port, and sensor, as taught by Arkush because Arkush teaches this is a known 
Sakurda further does not teach wherein the computing device is in a separate mobile device comprising a wireless chip. 
However, Arkush teaches an analogous respiratory system (see abstract) comprising a remote, mobile device (see paragraph 34 and Fig. 7) comprising a wireless chip (see paragraph 6, respiratory device can communicate wirelessly with the remote computing device).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the computing device of Sakurda to be in a separate mobile device comprising a wireless chip, as taught by Arkush, because Arkush teaches it is a known alternative to having a standalone device (see paragraph 34 of Arksuh) and to allow the user to better see the information by displaying it on a larger screen.
Sakurda further does not teach wherein the microprocessor stores identification data of the user and wherein the microprocessor is programmed to receive in real time, via wireless communications from the personal nebulizer or vaporization device, use information about the individual user's use of the substance contained in the inserted ampoule in conjunction with thePage 29 of 33 personal nebulizer or vaporization device, wherein said use information includes duration of use and quantity of substance used; and update the individual user's health data with the use information and substance information.
However, Kotnik teaches an analogous respiratory system for personalized dispensing of medication to a user (see abstract) wherein the microprocessor stores identification data of the user (see paragraph 20, controller stores database of user’s identity and information on dosing 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the microprocessor of Sakurda to include data about the user and to store the use information of the nebulizer, as taught by Kotnik, for the purpose of personalizing the dosage to the user and dosing the correct amount (see paragraph 2 of Kotnik).
Regarding claim 2, Sakurda further teaches wherein one or more of said plurality of ampoules comprises an RFID chip (see paragraph 23), and the personal nebulizer or vaporization device comprises an RFID reader (see paragraph 23 and Fig. 3, the nebulizer reads the RFID to determine the type of medication within).
Regarding claim 3, Sakurda further teaches wherein the scanner is contained in the personal nebulizer or vaporization device (Fig. 1, 40 located in nebulizer 12 which vaporizes the liquid).
Regarding claim 7, Sakurda, as modified, teaches all previous elements of the claim as stated above and further teaches wherein said atomization chamber comprises one or more 
Regarding claim 8, Sakurda teaches all previous elements of the claim as stated above and further teaches the personal nebulizer or vaporization device further comprising: at least one mouthpiece with an orifice (see Fig. 3, mouthpiece 14 has an orifice) ; and a conduit extending between the atomization chamber and the orifice (Fig. 3, 17; see paragraphs 37-38).
Regarding claim 11, Sakurda further teaches the personal nebulizer or vaporization device further comprising a wireless communications chip (Fig. 1, 9).
Regarding claim 15, Sakurda, as modified by Arkush, further teaches said at least one breath analysis device further comprising a wireless communications chip (see Arkush paragraph 50 and Sakurda Fig. 1 and Fig. 5A, Arkush is used to modify Sakurda to include a spirometer in the system to measure pulmonary function, Arkush teaches a wireless chip to communicate with an external device).
Regarding claim 16, Sakurda, as modified by Arkush, further teaches wherein the mobile computing device, the personal nebulizer or vaporization device, and the at least one breath analysis device intercommunicate using short-range wireless communications (see Arkush paragraph 50 and Sakurda Fig. 1 and Fig. 5A, Arkush is used to modify Sakurda to include a spirometer in the system to measure pulmonary function, Arkush teaches a wireless chip to communicate with an external device, specifically Bluetooth may be used which is a short-range wireless form of communication).
Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurda (US PGPub 2010/0089394) in view of Arkush (US PGPub 2015/0258370), and further in view of Kotnik et al. (US PGPub 2008/0110452) as applied to claim 1 above, and further in view of Bowen et al. (US PGPub 2018/0043114).
Regarding claim 4, Sakurda, as modified, teaches all previous elements of the claim as stated above. Sakurda does not teach wherein the microprocessor is further programmed to: determine a health-related recommendation for the individual user.
However, Bowen teaches an analogous method and device for atomizing a liquid (see abstract) wherein the microprocessor is further programmed to: determine a health-related recommendation for the individual user (see paragraph 208, Bowen teaches recommending a cartridge type to a user).
Sakurda teaches an improved method of nebulizing a liquid for a user’s specific needs (see paragraph 1). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Sakurda with a user recommendation as taught by Bowen, for the purpose of improving the user’s experience and help them decide what cartridge to use since the device is capable of atomizing many types of liquids.
Regarding claim 5, Sakurda, as modified by Bowen, further teaches wherein the health-related recommendation comprises a recommendation for a substance or substances to be used in the personal nebulizer or vaporization device (see paragraph 208, Bowen teaches recommending a cartridge type to a user).
Regarding claim 6, Sakurda, as modified by Bowen, further teaches wherein the microprocessor is further programmed to: display the health-related recommendation for the individual user on the mobile communication device (see paragraph 208, Bowen teaches .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurda (US PGPub 2010/0089394) in view of Arkush (US PGPub 2015/0258370), and further in view of Kotnik et al. (US PGPub 2008/0110452) as applied to claim 1 above, and further in view of Ivri et al. (US 6,085,740).
Regarding claim 9, Sakurda teaches all previous elements of the claim as stated above. Sakurda does not teach wherein the at least one mouthpiece is removably attached to the main body.
However, Ivri teaches an analogous method and apparatus for nebulizing liquids (see abstract) wherein the nebulizer (Fig. 17, 206) comprises a mouthpiece that is removably attached to the main body (see Fig. 17, mouthpiece 212 is removable; see Ivri col. 17, lines 13-14).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the mouthpiece of Sakurda to be removable, as taught by Ivri, for the purpose of allowing the user to remove it to more easily clean or replace it.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurda (US PGPub 2010/0089394) in view of Arkush (US PGPub 2015/0258370), and further in view of Kotnik et al. (US PGPub 2008/0110452) as applied to claim 1 above, and further in view of Shin et al. (US PGPub 2013/0167854).
Regarding claim 10, Sakurda teaches all previous elements of the claim as stated above. Sakurda does not teach wherein the personal nebulizer or vaporization device further comprises a plurality of internal ultraviolet light sources configured to provide ultraviolet light inside the atomization chamber or conduit, or both.
However, Shin teaches an analogous vaporization device (see paragraph 2) wherein the device comprises an ultraviolet light source configured to provide ultraviolet light inside the atomization chamber (see Fig. 1, 6; see paragraph 60).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Sakurda with an ultraviolet light source as taught by Shin, for the purpose of sterilizing the inside of the device (see paragraph 1 of Shin). Shin does not teach a plurality of light sources, however, it would have been obvious to one skilled in the art to provide more than one light source to ensure the UV light reaches and sterilizes all parts of the device.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurda (US PGPub 2010/0089394) in view of Arkush (US PGPub 2015/0258370), and further in view of Kotnik et al. (US PGPub 2008/0110452) as applied to claim 1 above, and further in view of Patton et al. (US PGPub 2013/0269694).
Regarding claim 12, Sakurda all previous elements of the claim as stated above. Sakurda does not teach wherein the nebulizer or vaporization device further comprises one or more communication ports.
However, Patton teaches an analogous inhaler controlled by a mobile device (see abstract) wherein the nebulizer or vaporization device further comprises one or more communication ports (see paragraph 27, inhaler may have usb or other cable interfaces).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the nebulizer of Sakurda with a communication port as taught by Patton, for the purpose of providing a physical communication connection to provide a more reliable way of transmitting data.
Regarding claim 14, Sakurda teaches all previous elements of the claim as stated above. Sakurda does not teach a cable adapted to attach the at least one breath analysis device to the mobile computing device.
However, Patton teaches an analogous inhaler controlled by a mobile device (see abstract) wherein a cable is adapted to attach the inhaler device to the mobile computing device.
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the nebulizer of Sakurda to have a cable connection, as taught by Patton, to connect the breath analysis device to the mobile computing device for the purpose of providing a physical communication connection to provide a more reliable way of transmitting data.
Response to Arguments
Applicant’s arguments with respect to claim1-12 and 14-16 filed 12/8/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugita et al. (US PGPub 2008/0011292) which discloses a nebulizer that identifies the cartridges and decides the ejection order; Weinstein (US 6,571,790) which discloses a method of coordinating dispensing different types of nebulized medication; Manice et al. (US PGPub 2015/0112707) which discloses a method of monitoring inhaler use.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785 

 /BRADLEY H PHILIPS/ Primary Examiner, Art Unit 3799